Citation Nr: 0530563	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

What evaluation is warranted for residuals of a T-9 
compression fracture from January 29, 2001?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1990 to August 
1990, and from January 1991 to September 1991.  He also 
served periods with the reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

In August 2001, the RO granted entitlement to service 
connection for status post compression fracture of the T-9 
vertebra, assigning a 20 percent evaluation, effective 
January 29, 2001.  

The veteran presented personal testimony at an April 2003 RO 
hearing.  A transcript of the hearing is of record.  

The issue of the veteran's entitlement to an extraschedular 
evaluation for residuals of a T-9 compression fracture since 
January 29, 2001, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  Under the rating criteria in effect prior to September 
26, 2003, the veteran is entitled to an additional 10 percent 
rating for residuals of a T-9 compression fracture.

2.  Between January 29, 2001, and September 25, 2003, 
residuals of a T-9 compression fracture were not manifested 
by more than a severe limitation of thoracic motion.

3.  Since September 26, 2003, residuals of a T-9 compression 
fracture have not been manifested by forward flexion limited 
to 30 degrees or less, or by favorable ankylosis of the 
entire thoracolumbar spine. 

4.  Resolving reasonable doubt in the appellant's favor, 
since January 29, 2001, residuals of a T-9 compression 
fracture are found to be manifested by severely disabling 
back pain with significant kyphotic changes which warrant a 
combined 30 percent rating under the doctrine announced in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  


CONCLUSION OF LAW

Since January 29, 2001, the criteria for a 30 percent rating 
for residuals of a T-9 compression fracture have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5285, 5291 (2003); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5235 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in a December 
2002 statement of the case, and in March 2004 correspondence, 
amongst other documents, fulfill the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining all available service medical records and 
obtaining all identified post-service records.  The record 
also includes several VA examination reports and medical 
opinions.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, VA 
issued complete VCAA notice after the adverse rating decision 
at issue.  The Court explained in Pelegrini, however, that a 
failure of an agency of original jurisdiction (AOJ) (in this 
case, the RO) to give a claimant the notices required under 
the VCAA prior to an initial unfavorable adjudication of the 
claim does not require the remedy of voiding the AOJ action.  
Indeed, any failure to provide a timely notice is cured 
provided that the veteran was provided a meaningful 
opportunity to participate in the processing of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  As the 
veteran has been provided that meaningful opportunity, the 
lack of full notice prior to the initial decision has been 
corrected, and any error as to when notice was provided was 
harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

The Evidence

The service medical records show that the veteran suffered a 
T-9 compression fracture while parachuting in service.  

The veteran was periodically seen at the New England 
Orthopedic Center between June and September 2000 with 
complaints of increasing thoracic pain that was associated 
with damp, moist weather.  He denied leg pain, numbness or 
weakness.  Physical examination revealed point tenderness to 
palpation in the midline area over T-9.  There was no 
evidence of paravertebral muscle spasm or atrophy.  Forward 
flexion was demonstrated to within an inch and half of the 
floor with thoracic discomfort.  There was minimal pain 
reported on lateral flexion.  X-ray studies were notable for 
a twenty-two degree kyphosis from T-8 to T-10.  There also 
was approximately 50 degrees of kyphosis between T-5 and T-
12.  The diagnosis was T-9 burst fracture.  

The veteran was seen for a VA examination in April 2001.  
Physical examination revealed that he walked with a kyphotic 
posture with his trunk bent forward and with a left leg limp.  
He denied pertinent neurological complaints.  Postural 
examination showed an increased thoracic kyphosis to an 
"abnormal degree," and thoracolumbar scoliosis with a 
convexity to the left.  Forward bending of the trunk was 
limited to 40 degrees.  The appellant's movements were slow, 
weakened, and with demonstrable pain at the end of each plane 
of movement.  The appellant refused to hyperextend his back.  
Lateral bending was to eight degrees on the right and to 14 
degrees on the left.  Rotation was limited to 20 degrees on 
the right, and to 14 degrees on the left.  Pain was again 
reported at the end of each plane of movement.  All truncal 
movement was weak, stiff and guarded.  Occasionally the 
appellant used arm support on his thigh to straighten up.  

The examiner found that the veteran suffered from a severe 
limitation of truncal motion.  The disorder was manifested by 
weakness, pain, and the need to guard movement.  It was 
opined that the appellant suffered from flare ups, and that 
during flare ups it would be expected that he experienced 
greater pain and even further decreased motion.  The examiner 
opined that the appellant was significantly or severely 
disabled due to chronic back pain.

Service connection for residuals of a T-9 compression 
fracture was granted in an August 2001 rating decision.  In 
that rating decision the appellant was assigned a 10 percent 
evaluation for a limitation of thoracic motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).  A separate 
10 percent evaluation was added in light of a demonstrable 
vertebral fracture of the thoracic spine pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  The combined 
20 percent evaluation has been in effect since January 29, 
2001.

The veteran returned for a VA compensation examination in 
April 2002.  He reported daily pain which ranged from 4-5/10 
on good days to 8-9/10 on bad days.  He described back 
stiffness, weakness, fatigability, and a lack of endurance.  
He avoided running and lifting secondary to back pain.  The 
appellant denied using a back brace.  He did report receiving 
physical therapy.  He reported being employed as an 
engineering assistant.  Physical examination revealed forward 
flexion to 70 degrees, 30 degrees of bilateral side bending, 
and 20 degrees of bilateral rotation.  He refused to 
hyperextend.  The appellant was passively able to come to the 
neutral position (zero degrees).  Stiffness and pain were 
reported at the end of each range of motion.  The veteran's 
gait was remarkable for a significant left leg limp secondary 
to left knee pain.  [The Board notes that the appellant is 
separately service connected for residuals of a left knee 
injury.]  The diagnosis was T-9 compression fracture with 
loss of motion and pain.  

In April 2003, the appellant testified before the RO.  He 
described the nature and extent of his disability, to include 
pain, and limitations caused by pain.  

An April 2003 magnetic resonance imaging scan of the thoracic 
spine showed an old compression fracture of T-8.  While there 
was a kyphotic deformity, there was no significant spinal 
canal compromise.   There was no abnormal signal within the 
substance of the spinal cord.

At a May 2005 VA compensation examination the veteran 
reported injuring his spine while parachuting.  He was very 
vague in describing his back pain and how it had worsened 
over the years.  The veteran stated that he had "gotten used 
to" his pain.  Still, he stated that his pain was constant, 
and he described back weakness, stiffness, and occasional 
locking.  He denied radiating pain, paresthesia, bowel or 
bladder problems, and flare ups.  He described missing one to 
two days of work per week due to back pain.  

Physical examination revealed no spinal edema or spasms.  
Forward flexion was to 50 degrees, lateral bending was to 30 
degrees on the left and to 20 degrees on the right.  Rotation 
was to 20 degrees bilaterally.  Romberg tests were negative.  
Deep tendon reflexes were 2+ bilaterally.  X-ray studies 
showed lower thoracic scoliosis with a T-9 compression 
fracture.  The diagnosis was a T-9 compression fracture and 
thoracic kyphosis.  The examiner opined that the veteran 
suffered from no limitation of function, and that the 
disorder caused a minimal occupational effect.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).   Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).  

While this appeal was pending the applicable rating criteria 
for spinal disorders were amended in September 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  The timing of this change 
requires the Board to first consider the claim under the old 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, DC 5285 (2003), residuals of a 
vertebral fracture without spinal cord involvement, abnormal 
mobility requiring a neck brace (jury mast) warranted a 60 
percent rating.  In other cases, the rating was to be in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable vertebral body deformity. 

Under 38 C.F.R. § 4.71a, DC 5288 (2003), favorable ankylosis 
of the dorsal spine warranted a 20 percent evaluation.  Under 
38 C.F.R. § 4.71a, DC 5291 (2003), a severe limitation of 
dorsal motion warranted a 10 percent rating.

Since September 26, 2003, 38 C.F.R. § 4.71a, DCs 5235 to DC 
5243 (2005), provide that with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 40 percent rating is assigned when forward flexion 
of the thoracolumbar spine is 30 degrees or less.  When 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or when the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or when muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, a 20 percent rating is in order.

For VA compensation purposes, normal forward flexion  of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a (2005).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated above. 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  Id.

In this case, the veteran has since January 29, 2001, been in 
receipt of the maximum schedular rating for a limitation of 
dorsal motion under the old rating criteria.  38 C.F.R. 
§ 4.71a (2003).  In this regard, at no time prior to 
September 26, 2003, has the veteran's thoracic disorder been 
manifested by dorsal ankylosis.  Further, given that a 10 
percent rating was the maximum allowable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5291, and given that only 
a single 10 percent rating may be added for a vertebral 
deformity not requiring a jury mast under the old 
regulations, it follows that the assigned 20 percent rating 
was appropriate before considering 38 C.F.R. §§ 4.40, 4.45.  

In examining the veteran's entitlement under the new rating 
criteria and the evidence for the period after the effective 
date for the new criteria, the Board notes that at the May 
2005 VA examination forward flexion was limited to 50 
degrees.  Hence, a 20 percent evaluation is warranted based 
on a limitation of thoracolumbar motion.  Significantly, 
however, the new rating criteria no longer provide for 
separately adding a 10 percent evaluation for a vertebral 
deformity.  Rather, the presence of a vertebral deformity is 
now simply one basis for granting a 10 percent rating.  There 
is no current basis for "adding" another 10 percent rating.  
As such, in the absence of thoracolumbar forward flexion 
being limited to 30 degrees or less, and in the absence of 
favorable ankylosis of the entire thoracolumbar spine, an 
evaluation in excess of 20 percent for residuals of a T-9 
compression fracture is not in order under 38 C.F.R. § 4.71a.

Notably, however, with respect to the possibility of 
entitlement to an increased evaluation under 38 C.F.R. §§ 
4.40, 4.45, the Board has considered whether an increased 
evaluation could be assigned on the basis of functional loss 
due to the veteran's pain.  In this regard, the record does 
show evidence that pain causes guarding, significant kyphosis 
and tenderness on palpation.  While there is no evidence of 
spasm, loss of strength, loss of coordination, or muscle 
atrophy due to service connected pathology, on balance the 
pathology due to pain is greater than that expected due to 
strictly a limitation of motion.  Indeed, VA examiners have 
described the appellant as being severely disabled due to 
back pain.  Accordingly, pursuant to 38 C.F.R. §§ 4.40, 4.45 
the Board finds that a combined 30 percent rating is in order 
from January 29, 2001, for residuals of a T-9 compression 
fracture.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  


ORDER

A 30 percent rating is granted for residuals of a T-9 
compression fracture from January 29, 2001, subject to the 
laws and regulations governing the award of monetary 
benefits. 




REMAND

In light of the May 2005 report that the veteran was losing 
two days of work per week due to back pain, the RO must 
evaluate the appellant's entitlement to an extraschedular 
evaluation for residuals of a T-9 compression fracture, as 
set forth in 38 C.F.R. § 3.321(b)(1) (2005).  As this has not 
been accomplished further development is in order. 

Accordingly, this matter is REMANDED for the following 
action:

The issue of the veteran's entitlement to 
an increased evaluation for residuals of 
a T-9 compression fracture on an 
extraschedular basis for the period since 
January 29, 2001, must be addressed in a 
new rating decision, pursuant to 38 
C.F.R. § 3.321(b)(1).  Such action should 
include a determination as to whether a 
referral to VA's Under Secretary for 
Benefits or Director, Compensation and 
Pension Service, is warranted and must be 
made on the basis of all of the evidence 
of record and all governing legal 
authority.  If the determination is 
adverse to the veteran, both he and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the extraschedular issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the ROIC.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights.  No inference should be drawn regarding the final 
disposition of the claim in question as a result of this 
action.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


